Citation Nr: 1621339	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-47 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with diabetic neuropathy.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel




INTRODUCTION

The Appellant had over 22 years of service in a reserve component with various periods of active duty for training (ACDUTRA) throughout.  Periods of ACDUTRA included June 1, 1979 to October 2, 1979; June 4, 1981 to August 1, 1981; April 3, 2000 to July 28, 2000; and October 1, 2000, to October 31, 2001.  She separated from the reserves in November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal was previously remanded by the Board in October 2014 and June 2015 for further development.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2015, the Board remanded the matters on appeal for additional development.  With respect to the Appellant's claim for service connection for diabetes mellitus with diabetic neuropathy, the Board ordered the AOJ to attempt to obtain medical records (specifically, laboratory reports allegedly showing evidence of diabetes) dated between November 2001 and November 2002 which the Appellant indicated had been forwarded to VA but which were missing from the record.  If such records were obtained, the AOJ was to procure another VA medical opinion concerning the nature and etiology of the Appellant's claimed diabetes mellitus with diabetic neuropathy.  With respect to the increased rating claim, the Board directed AOJ to provide the Appellant a VA examination to assess the nature and severity of her right knee disability.  The Board's review of the record, however, reveals that further remand of both claims is needed to ensure that all required development is completed.

In October 2015, a VA examiner issued an addendum opinion stating that the report of the January 2015 VA examination concerning the Appellant's diabetes claim was "sufficient for rating purposes and no further information."  However, the Board finds that such determination is inadequate because the AOJ obtained such opinion prior to affording the Appellant a meaningful opportunity to provide the missing records or authorization to obtain those records: although the addendum opinion was obtained on October 2015, the AOJ did not send the Appellant a letter concerning the missing test results dated between June 2002 and October 2002.  Also, more significantly, the October 2015 addendum opinion does not consider or address private diagnostic records with test results dating from 2008 through 2015, which were submitted by the Appellant after the January 2015 VA examination report.  Accordingly, remand is warranted for another attempt to obtain the missing records and for another medical opinion.

In October 2015, the Appellant underwent VA examination to assess the severity of her service-connected osteoarthritis of the right knee.  As explained in the prior remand, VA is required to consider any functional loss due to weakness, fatigability, incoordination, or pain on movement, including any additional limitation of motion that results from repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board's June 2015 remand specifically directed that that the Appellant should be examined for such functional loss.  However, during the October 2015 VA examination, the Appellant reported flare-ups of her right knee symptoms during which she alleged that symptoms increase "during cold season to between 5 and 7 out of 10."  Although the examination was not conducted during a flare-up, the examiner stated that she could not answer whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups without resorting to mere speculation, yet no rationale was provided in support of her opinion.  Because the examiner failed to provide a rationale for this conclusion, remand is needed to afford the appellant an adequate examination, preferably with an orthopedic specialist, that considers all effects of her present disability.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (If the examiner cannot state an opinion without resorting to speculation, he or she must provide a rationale for why that is so).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request authorization to obtain any outstanding private medical records or laboratory test results, to include any medical records dated between November 2001 and November 2002 that she identified in her January 2015 letter.  Thereafter, make attempts to obtain the records from any identified sources.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The appellant must be notified of the attempts made, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

2.  After the above development is completed and if additional records are obtained, return the claims file to the January 2015 VA examiner for an addendum opinion.  If the January 2015 examiner is no longer available, forward the file to a qualified specialist for an opinion.  (The need for a new examination is left to the discretion of the specialist selected to provide the opinion.)

The examiner should review the entire record, to include any new laboratory testing results associated with the file, and opine whether it is at least as likely as not that her current diabetes mellitus or diabetic neuropathy had its onset during a period of ACDUTRA.

3.  Schedule the appellant for a VA examination to determine the current severity of her service-connected right knee disability, preferably with an orthopedic specialist.  The complete claims file, including a copy of this remand must be made available to the examiner for review.  All indicated testing and diagnostic studies should be performed.  

The examiner is requested to report all symptoms and functional effects of the appellant's right knee disability, including, but not limited to instability and loss of range of motion.  Particularly, the examiner must report functional loss due to weakness, fatigability, incoordination, or pain on movement, etc., including any additional limitation that results from repetitive use.  The functional losses should be equated to additional loss of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but such is required to comply with the law as set forth by the United States Court of Appeals for Veterans Claims in DeLuca.)  Any instability should be described as slight, moderate, or severe.

If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case.

4.  After completion of all indicated development, readjudicate the claims on appeal in light of all evidence of record.  If a benefit sought remains denied, the Appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the matter is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

